Citation Nr: 1127834	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-24 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for inner ear damage with vertigo.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1945 to May 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for anxiety and declined to reopen the Veteran's claim of entitlement to service connection for inner ear damage with vertigo.  In January 2010, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in June 2010.

To establish jurisdiction over the issue of entitlement to service connection for inner ear damage with vertigo, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for inner ear damage with vertigo.

The issues of entitlement to service connection for inner ear damage with vertigo and an acquired psychiatric disorder, to include anxiety, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for inner ear damage with vertigo in August 2006 on the basis that the evidence did not show treatment for inner ear damage or labyrinthitis in service; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's August 2006 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for inner ear damage with vertigo.


CONCLUSIONS OF LAW

1.  The RO's August 2006 decision denying the Veteran's claim of entitlement to service connection for inner ear damage with vertigo is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for inner ear damage with vertigo has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for inner ear damage with vertigo, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to his application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for inner ear damage with vertigo.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for inner ear damage with vertigo.  He filed his original claim of entitlement to service connection for this disability in May 2006.  An August 2006 rating decision from the RO in Muskogee, Oklahoma denied the claim because the evidence did not show that the Veteran had been treated for inner ear damage or labyrinthitis in service.  The Veteran did not appeal this decision.  At the time of this denial, statements from the Veteran, service treatment records, VA treatment records, lay statements from the Veteran's sister, aunt, and wife, and private treatment records were considered.  The August 2006 RO decision is the last final denial of this claim.

The new evidence submitted since the August 2006 denial consists of additional statements from the Veteran, VA treatment records, and private treatment records.

Significantly, on his June 2010 VA Form 9, the Veteran indicated that his VA physician linked his inner ear damage to a head injury (presumably in service).  Additionally, a July 2007 private treatment record indicates that the Veteran has a long history of ear problems, including recurrent fungal otitis and dizziness, which the Veteran claims date back to his separation from service.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that the Veteran's statements and the July 2007 private treatment records satisfy the low threshold requirement for new and material evidence.  As such, the claim is reopened.


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for inner ear damage with vertigo, to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's reopened claim of entitlement to service connection for inner ear damage with vertigo and claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

The Veteran claims that he has vertigo and inner ear damage as a result of noise exposure in service.  The evidence of record shows that the Veteran has been treated for vertigo.  Additionally, his separation documents indicate that he served as a boiler tender and service connection has already been granted for bilateral hearing loss and tinnitus on the basis of acoustic trauma.  As such, some in-service noise exposure may be conceded.

The Veteran also claims that he experiences anxiety as a result of his inner ear damage or his service-connected audiological disabilities.  VA treatment records show a diagnosis of anxiety and anxiety state NOS.  Further, on a July 2007 private "Tinnitus Reaction Questionnaire," the Veteran indicated that he experienced some psychiatric symptoms as a result of his service-connected tinnitus.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing a current diagnosis of vertigo and in-service noise exposure, current complaints of anxiety and service-connected tinnitus, and the Veteran's report that these diagnoses are related to his in-service noise exposure and audiological disabilities, the Board finds that examinations and medical nexus opinions are necessary in order to properly resolve the claims of entitlement to service connection for inner ear damage with vertigo and an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

Additionally, there is some indication that the record may be incomplete.  Notably, the claims file includes VA treatment records reflecting a diagnosis of anxiety, but no treatment records to reflect treatment for such.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2010).  As such, the AMC must also obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records from the Amarillo VA Medical Center.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Thereafter, the Veteran must be scheduled for VA examinations with appropriate examiners to determine the nature and etiology of his inner ear damage with vertigo and acquired psychiatric disorder.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the relevant private and VA treatment records.  That such a review took place must be noted in the examination reports.

With regard to the Veteran's inner ear damage with vertigo, the examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed inner ear damage with vertigo was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including the conceded in-service noise exposure.  The examiner should also comment on the service treatment record noting a fungal infection of the right foot and the July 2007 private treatment record noting recurrent fungal otitis.

With regard to the Veteran's acquired psychiatric disorder, the examiner must state whether it is at least as likely as not that the Veteran's current anxiety disorder and/or any other identified acquired psychiatric disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a disease or injury in service, or by a service-connected disability, to include bilateral hearing loss and tinnitus, or by his inner ear damage with vertigo.  If the examiner identifies any personality disorder(s), s/he should specifically comment on whether any other mental disorder exists that is superimposed upon the personality disorder(s).

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for inner ear damage with vertigo and an acquired psychiatric disorder, to include anxiety, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


